Citation Nr: 0838337	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-29 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Propriety of the reduction of disability rating for a 
service-connected abdominal aortic aneurysm from 100 percent 
disabling to a noncompensable rating, effective August 1, 
2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1950 to 
September 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which reduced the veteran's rating 
assignment for an abdominal aortic aneurysm from 100 percent 
disabling to a noncompensable rating, effective August 1, 
2005. 

A review of the record reveals that the veteran's surviving 
spouse made contentions in an October 2008 letter regarding 
entitlement to service connection for the cause of the 
veteran's death and entitlement to accrued benefits.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1950 to 
September 1970.

2.  The veteran died on August [redacted], 2008.  


CONCLUSION OF LAW

Due to the veteran's death, the Board has no jurisdiction to 
adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of this 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Accordingly, this appeal, on the merits, has become moot by 
virtue of the death of the appellant and must therefore be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


